Exhibit 10.16(N)

YAHOO! INC.

1995 STOCK PLAN

PERFORMANCE RESTRICTED STOCK UNIT AWARD AGREEMENT

FOR CAROL BARTZ

THIS PERFORMANCE RESTRICTED STOCK UNIT AWARD AGREEMENT (the “Agreement”), dated
as of             , 20     (the “Date of Grant”), is made by and between Yahoo!
Inc., a Delaware corporation (the “Company”), and Carol Bartz (the “Grantee”).

WHEREAS, the Company has adopted the Yahoo! Inc. 1995 Stock Plan, as amended
(the “Plan”), pursuant to which the Company may grant Restricted Stock Units
that are subject to performance-based vesting conditions;

WHEREAS, the Company desires to grant to the Grantee the number of Restricted
Stock Units provided for herein;

NOW, THEREFORE, in consideration of the recitals and the mutual agreements
herein contained, the parties hereto agree as follows:

Section 1. Grant of Restricted Stock Unit Award

(a) Grant of Restricted Stock Units. The Company hereby grants to the Grantee
             Restricted Stock Units (such number, the “Target Number” of
Restricted Stock Units) on the terms and conditions set forth in this Agreement
and as otherwise provided in the Plan (the “Award”).

(b) Incorporation of Plan; Capitalized Terms. The provisions of the Plan are
hereby incorporated herein by reference. Except as otherwise expressly set forth
herein, this Agreement shall be construed in accordance with the provisions of
the Plan and any capitalized terms not otherwise defined in this Agreement shall
have the definitions set forth in the Plan. The Administrator shall have final
authority to interpret and construe the Plan and this Agreement and to make any
and all determinations thereunder, and its decision shall be binding and
conclusive upon the Grantee and his/her legal representative in respect of any
questions arising under the Plan or this Agreement.

Section 2. Terms and Conditions of Award

The grant of Restricted Stock Units provided in Section 1(a) shall be subject to
the following terms, conditions and restrictions:

(a) Limitations on Rights Associated with Units. The Restricted Stock Units are
bookkeeping entries only. The Grantee shall have no rights as a stockholder of
the Company, no dividend rights and no voting rights with respect to the
Restricted Stock Units.

 

1



--------------------------------------------------------------------------------

(b) Restrictions. The Restricted Stock Units and any interest therein, may not
be sold, assigned, transferred, pledged, hypothecated or otherwise disposed of,
except by will or the laws of descent and distribution. Any attempt to dispose
of any Restricted Stock Units in contravention of the above restriction shall be
null and void and without effect.

(c) Performance-Based Requirements; Lapse of Restrictions.

(i) For 20     (the “Performance Year”), the Grantee shall be credited with a
number of Restricted Stock Units equal to the Target Number of Restricted Stock
Units multiplied by a percentage that (1) will be determined by the
Administrator after the Performance Year based on the Company’s achievement of
financial performance goals established for the Performance Year and (2) will be
between 0% and 200%. The performance goals and the methodology for establishing
the number of Restricted Stock Units to be credited will be established by the
Administrator not later than ninety (90) days after the start of the Performance
Year (and in any event at a time when it is substantially uncertain whether the
performance targets will be achieved). The methodology to determine the
Restricted Stock Unit crediting percentage will be communicated to the Grantee
after it is established by the Administrator. The Administrator shall, following
the end of the Performance Year, determine whether and the extent to which the
performance targets for the Performance Year have been satisfied and the number
of Restricted Stock Units to be credited to the Grantee. Such determinations by
the Administrator shall be final and binding. Any Restricted Stock Units that
are not credited to the Grantee in accordance with the foregoing provisions of
this Section 2(c)(i) shall terminate upon the date of such determinations by the
Administrator.

(ii) Subject to Sections 2(e) through 2(g) below, the Restricted Stock Units
credited to the Grantee pursuant to Section 2(c)(i) shall vest and become
non-forfeitable upon the third anniversary of the Date of Grant; provided,
however, that if a Change in Control (as defined in Section 2(g)) occurs during
the Performance Year, the number of Restricted Stock Units that shall vest upon
the third anniversary of the Date of Grant shall equal the Target Number of
Restricted Stock Units.

(d) Timing and Manner of Payment of Restricted Stock Units. As soon as
practicable after (and in no case more than seventy-four days after) the date
any Restricted Stock Units subject to the Award become non-forfeitable (the
“Payment Date”), such Restricted Stock Units shall be paid by the Company
delivering to the Grantee, a number of Shares equal to the number of Restricted
Stock Units that become non-forfeitable upon that Payment Date (rounded down to
the nearest whole share). The Company shall issue the Shares either (i) in
certificate form or (ii) in book entry form, registered in the name of the
Grantee. Delivery of any certificates will be made to the Grantee’s last address
reflected on the books of the Company and its Subsidiaries unless the Company is
otherwise instructed in writing. The Grantee shall not be required to pay any
cash consideration for the RSUs or for any Shares received pursuant to the
Award. Neither the Grantee nor any of the Grantee’s successors, heirs, assigns
or personal representatives shall have any further rights or interests in any
Restricted Stock Units that are so paid. Notwithstanding anything herein to the
contrary, the Company shall have no obligation to issue

 

2



--------------------------------------------------------------------------------

Shares in payment of the Restricted Stock Units unless such issuance and such
payment shall comply with all relevant provisions of law and the requirements of
any Stock Exchange.

(e) Termination of Employment. The following provisions shall apply in the event
of the termination of the Grantee’s employment or service with the Company,
Parent or any Subsidiary:

(i) Except as expressly provided below in Sections 2(e)(ii) or Section 2(g), in
the event of the termination of the Grantee’s employment or service with the
Company, Parent or any Subsidiary for any reason prior to the lapsing of the
restrictions in accordance with Section 2(c) hereof with respect to any of the
Restricted Stock Units granted hereunder, such portion of the Restricted Stock
Units held by Grantee shall be automatically forfeited by the Grantee as of the
date of termination. Neither the Grantee nor any of the Grantee’s successors,
heirs, assigns or personal representatives shall have any rights or interests in
any Restricted Stock Units that are so forfeited.

(ii) Notwithstanding the foregoing clause (i) but subject to Section 2(g) below,
in the event the Grantee’s employment or service with the Company, Parent or any
Subsidiary is terminated (A) as a result of the Grantee’s death or Disability
(except as provided in clause (iv) below), (B) by the Company, Parent or any
Subsidiary without Cause or (C) by the Grantee with Good Reason (a “Qualifying
Termination”), the Restricted Stock Units shall be subject to pro-rata vesting
such that the number of Restricted Stock Units that shall become vested and
non-forfeitable shall equal (x) any Restricted Stock Units that would have
vested in accordance with Section 2(c) (assuming no termination of employment
had occurred), multiplied by (y) a fraction (not greater than 1), the numerator
of which is the number of full months the Grantee was employed or rendering
services between January 1 of the Performance Year and the date on which the
Grantee’s Qualifying Termination occurs and the denominator of which is
thirty-six (36). Any Restricted Stock Units that vest pursuant to this clause
(ii) shall be paid as soon as practicable after (and in no case more than
seventy-four (74) days after) the later of the last day of the Performance Year
or the date of the Qualifying Termination. Any Restricted Stock Units that do
not vest in accordance with the two preceding sentences shall terminate as of
the date of Qualifying Termination (or, in the case of a termination during the
Performance Year, on the last day of the Performance Year). For avoidance of
doubt, this paragraph will not apply to a termination of the Grantee’s
employment by the Company, Parent or any Subsidiary without Cause or by the
Grantee for Good Reason that occurs at any time within the 12-month period
following a Change in Control.

(iii) For purposes of this Agreement, “Disability,” “Cause,” and “Good Reason”
shall have the same meanings as in the Grantee’s employment agreement with the
Company entered into on January 13, 2009 (the “Employment Agreement”).

(iv) Notwithstanding the foregoing clauses (i) and (ii), in the event of a
termination of the Grantee’s employment due to the Grantee’s death or Disability
that occurs after the end of the Performance Year and prior to the third
anniversary of the Date of Grant, the number of Restricted Stock Units that
shall vest shall equal the number of Restricted Stock Units (if any) that would
have vested in accordance with Section 2(c)

 

3



--------------------------------------------------------------------------------

if Grantee’s employment had continued through the third anniversary of the Date
of Grant. Any Restricted Stock Units that vest pursuant to this clause
(iv) shall be paid as soon as practicable after (and in no case more than
seventy-four days after) the termination date. Any Restricted Stock Units that
do not vest in accordance with the foregoing provisions of this clause
(iv) shall terminate as of the termination date. For avoidance of doubt, this
clause (iv) will not apply to any such termination that occurs during the
Performance Year.

(f) Corporate Transactions. Subject to any better treatment provided for in
Section 2(g) below, the following provisions shall apply to the corporate
transactions described below:

(i) In the event of a proposed dissolution or liquidation of the Company, the
Award will terminate and be forfeited immediately prior to the consummation of
such proposed transaction, unless otherwise provided by the Administrator.

(ii) In the event of a proposed sale of all or substantially all of the assets
of the Company, or the merger of the Company with or into another corporation,
the Award shall be assumed or substituted with an equivalent award by such
successor corporation, parent or subsidiary of such successor corporation;
provided that the Administrator may determine, in the exercise of its sole
discretion in connection with a transaction that constitutes a permissible
distribution event under Section 409A(a)(2)(v) of the Code, that in lieu of such
assumption or substitution, the Award shall be vested and non-forfeitable and
any conditions or restrictions on the Award shall lapse, as to all or any part
of the Award, including Restricted Stock Units as to which the Award would not
otherwise be non-forfeitable.

(g) Change in Control. The following provisions shall apply in the event of a
Change in Control prior to the third anniversary of the Date of Grant:

(i) In the event that, during the period of twelve (12) months following the
Change in Control, the Grantee’s employment is terminated by the Company, Parent
or any Subsidiary without Cause or by the Grantee for Good Reason (as defined
above), the number of Restricted Stock Units (if any) that would have vested in
accordance with Section 2(c) if the Grantee’s employment had continued through
the third anniversary of the Date of Grant shall become fully vested and
non-forfeitable as of the date of such termination.

(ii) For purposes of this Agreement, “Change in Control” shall mean the first of
the following events to occur after the Date of Grant:

(A) any person or group of persons (as defined in Section 13(d) and 14(d) of the
Exchange Act) together with its Affiliates (as defined below), but excluding
(i) the Company or any of its subsidiaries, (ii) any employee benefit plans of
the Company or (iii) a corporation owned, directly or indirectly, by the
stockholders of the Company in substantially the same proportions as their
ownership of stock of the Company (individually a “Person” and collectively,
“Persons”), is or becomes, directly or indirectly, the “beneficial owner” (as

 

4



--------------------------------------------------------------------------------

defined in Rule 13d-3 under the Exchange Act) of securities of the Company
representing forty percent (40%) or more of the combined voting power of the
Company’s then outstanding securities;

(B) the consummation of a merger or consolidation of the Company or any direct
or indirect subsidiary of the Company with any other corporation or entity
regardless of which entity is the survivor, other than a merger or consolidation
which would result in the voting securities of the Company outstanding
immediately prior thereto continuing to represent (either by remaining
outstanding or being converted into voting securities of the surviving entity)
more than fifty percent (50%) of the combined voting power of the voting
securities of the Company, such surviving entity or any parent thereof
outstanding immediately after such merger or consolidation; or

(C) the stockholders of the Company approve a plan of complete liquidation or
winding-up of the Company or there is consummated an agreement for the sale or
disposition by the Company of all or substantially all of the Company’s assets,
provided, however, that a sale of the Company’s search business shall not
constitute a Change in Control, regardless of whether stockholders approve the
transaction.

(iii) For purposes of this Agreement, “Affiliate” means, with respect to any
individual or entity, any other individual or entity who, directly or indirectly
through one or more intermediaries, controls, is controlled by or is under
common control with, such individual or entity.

This Award of Restricted Stock Units shall not be subject to the acceleration of
vesting provisions of Section 2.5 of the Amended and Restated Yahoo! Inc. Change
in Control Severance Plan for Level I and Level II.

(h) Income Taxes. Except as provided in the next sentence, the Company shall
withhold and/or reacquire a number of Shares issued in payment of (or otherwise
issuable in payment of, as the case may be) the Restricted Stock Units having a
Fair Market Value equal to the taxes that the Company determines it or the
Employer is required to withhold under applicable tax laws with respect to the
Restricted Stock Units (with such withholding obligation determined based on any
applicable minimum statutory withholding rates). In the event the Company cannot
(under applicable legal, regulatory, listing or other requirements, or
otherwise) satisfy such tax withholding obligation in such method, the Company
may satisfy such withholding by any one or combination of the following methods:
(i) by requiring the Grantee to pay such amount in cash or check; (ii) by
deducting such amount out of any other compensation otherwise payable to the
Grantee; and/or (iii) by allowing the Grantee to surrender shares of Common
Stock of the Company which (a) in the case of shares initially acquired from the
Company (upon exercise of a stock option or otherwise), have been owned by the
Grantee for such period (if any) as may be required to avoid a charge to the
Company’s earnings, and (b) have a Fair Market Value on the date of surrender
equal to the amount required to be withheld. For these purposes, the Fair Market
Value of the Shares to be withheld or repurchased, as

 

5



--------------------------------------------------------------------------------

applicable, shall be determined on the date that the amount of tax to be
withheld is to be determined.

(i) Release. The Grantee’s rights to receive any accelerated vesting of the
Restricted Stock Units subject to the Award in connection with a termination of
the Grantee’s employment or service pursuant to Section 2 shall require the
Grantee to execute and deliver to the Company (with the period to revoke
expiring without the Grantee’s revocation) within sixty (60) days of such
termination (or, if earlier, the date the Company is required to make payment
hereunder in connection with such termination) a release in the form annexed to
the Employment Agreement. The Grantee shall also be required to promptly resign
from the Board and all officerships, directorships or fiduciary positions with
the Company and its Affiliates upon a termination of the Grantee’s employment or
service.

Section 3. Miscellaneous

(a) Notices. Any and all notices, designations, consents, offers, acceptances
and any other communications provided for herein shall be given in writing and
shall be delivered either personally or by registered or certified mail, postage
prepaid, which shall be addressed, in the case of the Company to both the Chief
Financial Officer and the General Counsel of the Company at the principal office
of the Company and, in the case of the Grantee, to the Grantee’s address
appearing on the books of the Company or to the Grantee’s residence or to such
other address as may be designated in writing by the Grantee. Notices may also
be delivered to the Grantee, during his or her employment, through the Company’s
inter-office or electronic mail systems.

(b) No Right to Continued Employment. Nothing in the Plan or in this Agreement
shall confer upon the Grantee any right to continue in the employ of the
Company, a Parent or any Subsidiary or shall interfere with or restrict in any
way the right of the Company, Parent or any Subsidiary, which is hereby
expressly reserved, to remove, terminate or discharge the Grantee at any time
for any reason whatsoever, with or without Cause and with or without advance
notice.

(c) Bound by Plan. By signing this Agreement, the Grantee acknowledges that she
has received a copy of the Plan and has had an opportunity to review the Plan
and agrees to be bound by all the terms and provisions of the Plan.

(d) Successors. The terms of this Agreement shall be binding upon and inure to
the benefit of the Company, its successors and assigns, and of the Grantee and
the beneficiaries, executors, administrators, heirs and successors of the
Grantee.

(e) Invalid Provision. The invalidity or unenforceability of any particular
provision thereof shall not affect the other provisions hereof, and this
Agreement shall be construed in all respects as if such invalid or unenforceable
provision had been omitted.

(f) Modifications. No change, modification or waiver of any provision of this
Agreement shall be valid unless the same is in writing and signed by the parties
hereto.

 

6



--------------------------------------------------------------------------------

(g) Entire Agreement. This Agreement, the Plan and the Employment Agreement
contain the entire agreement and understanding of the parties hereto with
respect to the subject matter contained herein and therein and supersede all
prior communications, representations and negotiations in respect thereto.

(h) Recoupment. Notwithstanding any other provision herein, the Award and any
Shares that may be issued in respect of the Award shall be subject to any
recoupment or “clawback” policies in the Employment Agreement and any other such
policies adopted by the Administrator to the extent the Administrator designates
the policy as applicable to the Award at the time the policy is adopted.

(i) Adjustments. For purposes of the Restricted Stock Units subject to the
Award, the term “stock dividend” under Section 16 of the Plan shall include
dividends or other distributions of the stock of the subsidiaries of the
Company.

(j) Governing Law. This Agreement and the rights of the Grantee hereunder shall
be construed and determined in accordance with the laws of the State of
Delaware.

(k) Headings. The headings of the Sections hereof are provided for convenience
only and are not to serve as a basis for interpretation or construction, and
shall not constitute a part, of this Agreement.

(l) Counterparts. This Agreement may be executed in counterparts, each of which
shall be deemed an original, but all of which together shall constitute one and
the same instrument.

 

7



--------------------------------------------------------------------------------

By Grantee’s signature and the signature of the Company’s representative below,
or by Grantee’s acceptance of this Award through the Company’s online acceptance
procedure, this Agreement shall be deemed to have been executed and delivered by
the parties hereto as of the Date of Grant.

 

YAHOO! INC. By:  

 

Its:  

 

 

CAROL BARTZ Signature:  

 

 

8